 



 

 



Exhibit 10.2

 

[logo1ex10-2.jpg] [logo2ex10-2.jpg]

 

December 3, 2015

 

Ms. Mary Walton
Long Island High Technology Incubator, Inc.
25 Health Sciences Drive
Stony Brook, NY 11790

 

Ms. Walton,

 

I am writing to notify you that Applied DNA Sciences, Inc. (APDN), would like to
exercise our option to renew our lease at 50 Health Sciences Drive, Stony Brook,
NY 11790, for an additional 3-year term from its original expiration date of May
31, 2016 to May 31, 2019. However, APDN will have the right to terminate the
lease sooner, only if the new mezzanine space in the Innovation and Discovery
Center becomes available prior to May 31, 2019. In accordance with the renewal
option, all other terms and conditions set forth in our lease agreement dated
June 14, 2013, shall remain the same.

 

Sincerely,

 

/s/ Beth Jantzen

 

Beth Jantzen
Chief Financial Officer

 

Accepted:       /s/ Mary Walton   Mary Walton   Long Island High Technology
Incubator, Inc.  

 

50 Health Sciences Drive • Stony Brook, NY 11790 • tel 631 240.8811 • fax 631
240.8900

 

 

 

 

